Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

  GREAT LAKES INSURANCE SE                      )
                                                )
         Plaintiff,                             )
                                                )        CASE NO. 0:20-cv-60133-WPD
  vs.                                           )
                                                )
  RENTAL BOAT CORP.                             )
                                                )
         Defendant.                             )

                             MOTION TO STRIKE JURY DEMAND

         COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys and pursuant to Rule 9(h), Rule 38(e), and Rule 39(a)(2) of the Federal

  Rules of Civil Procedure and the Local Rule 7.1 of the United States District Court for the Southern

  District of Florida, files this its motion to strike the jury demand of Defendant RENTAL BOAT

  CORP. As grounds thereof, the Plaintiff would respectfully state as follows:

                                          Statement of Facts

         The present dispute arises out of a policy of marine insurance issued by the Plaintiff,

  GREAT LAKES INSURANCE SE (hereinafter “GLI”) to the Defendant, RENTAL BOAT CORP.

  (hereinafter “RBC”). GLI’s Complaint for Declaratory Judgment, Docket Entry #1. As described

  in the Plaintiff’s Amended Complaint for Declaratory Judgment, the Plaintiff issued to the

  Defendants a policy of marine insurance affording $400,000.00 in first-party hull & machinery

  coverage for the 2010 50 ft Marquis vessel named “WHEN IN ROME” (hereinafter “the Vessel”).

  DE#1, p. 2. On or about October 21, 2019, the Vessel is alleged to have sustained extensive

  damage to the hull, engines, mechanical and electrical elements as a result of a fire. Id.




                                                     1
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 2 of 7




          Following the report of the fire and the assertion by the Defendant of a claim for coverage

  under the policy of marine insurance, the Plaintiff caused a full investigation to be conducted into

  the causes and circumstances of the claimed loss. Id. Based on the facts uncovered in that

  investigation, the Plaintiff determined that the policy of marine insurance afforded no coverage for

  the fire loss which occurred on or about October 21, 2019. The investigation established that the

  fire loss was not caused by a fortuitous event. Id, at p. 4. The investigation established that the

  vessel was unseaworthy prior to and at the time of the fire loss. Id, at p. 5. The investigation

  established that coverage for the fire loss is excluded under the express terms of the policy of

  marine insurance. Id, at p. 7. The investigation established that the fire loss was not caused by an

  accidental external event. Id, at p. 8.

          On January 22, 2020, the Plaintiff filed the above captioned declaratory judgment action

  for the purpose of obtaining an expeditious decision from this Court confirming the lack of

  coverage afforded by the policy of marine insurance. Id. The only basis for subject-matter

  jurisdiction invoked by the Plaintiff was admiralty, 28 U.S.C. §1333. Id, at p. 1. The Plaintiff’s

  declaratory judgment action expressly invoked Rule 9(h) of the Federal Rules of Civil Procedure

  and the caption included the phrase “IN ADMIRALTY”. Id. The Civil Cover Sheet filed along

  with the declaratory judgment action expressly requested that any trial in this matter be a bench

  trial, not a jury trial. DE#1-1.

          In response, Defendant RBC filed an answer and affirmative defenses, as well as a

  counterclaim against Plaintiff GLI alleging that the disputed policy of marine insurance affords

  coverage for the fire loss which occurred on or about October 21, 2019. DE#8. As part of that

  counterclaim, Defendant RBC has requested a jury trial. Id, at p. 8.




                                                     2
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 3 of 7




          As detailed below, neither the U.S. Constitution nor any rule of federal law allows a

  counterclaiming defendant to demand a jury trial in a case where a plaintiff has properly invoked

  the court’s admiralty jurisdiction and elected to proceed without a jury.

                                                Argument

          An insurer’s complaint seeking a declaratory judgment on a marine insurance policy,

  asking for the federal court’s interpretation of that policy and the rights and responsibilities of the

  parties thereto, properly invokes federal admiralty jurisdiction. Puritan Ins. Co. v. Eagle S.S. Co.,

  779 F.2d 866 (2d Cir.1985). Furthermore, the federal courts of this nation have repeatedly held

  that the marine insurer’s invocation of admiralty jurisdiction under 28 U.S.C. §1333 and Rule 9(h)

  of the Federal Rules of Civil Procedure results in the entire action being subject to non-jury trial

  by the court. The plaintiff's election under Rule 9(h) to a complete non-jury adjudication controls

  the entire litigation.

          See, Underwriters v. On the Loose Travel, Inc., 1999 A.M.C. 1742 (S.D.Fla.1999); Albany

  Insurance Co. v. Ngo Van Nguyen, 1997 A.M.C. 335 (E.D.La.1996); Albany Insurance Co. v.

  Jones, 1996 A.M.C. 2456 (D.Alaska.1996); Homestead Insurance Co. v. Woodington Corp., 1993

  A.M.C. 1552 (E.D.Va.1992); Hanjin Shipping Co. v. Jay, 1991 A.M.C. 2596 (C.D.Cal.1991);

  Royal Insurance Co. of America v. Hansen, 125 F.R.D. 5 (D.Mass.1988); Reliance Insurance Co.

  v. McGrath, 671 F. Supp. 669 (N.D.Cal.1987).

          In the case of Matter of Armatur, 710 F. Supp. 404 (D.P.R.1989), the court ruled on this

  exact issue, stating emphatically that the plaintiff “rules the roost when it comes to Rule 9(h)

  designations.”

                   ...Rule 9(h) gives to the plaintiff the right to characterize a claim
                   having two possible bases of jurisdiction as either an admiralty
                   claim or an ordinary civil claim. Rule 9(h) “permits a plaintiff... to
                   identify his claim as an admiralty claim to obtain certain procedural

                                                       3
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 4 of 7




                  benefits traditionally available under admiralty jurisdiction.” Carey
                  v. Bahama Cruise Lines, 864 F.2d 201, 206 (1st Cir.1988).

          Armature, supra, at 405.

          Expanding upon these “procedural benefits” inuring to the plaintiff, the court examined the

  precise issue in contention in Plaintiff’s instant motion:

                  That the choice under Rule 9(h) belongs to the plaintiff is most
                  marked in those cases where a plaintiff has designated his claim as
                  an admiralty claim under Rule 9(h), thereby electing the special
                  admiralty procedures, one of which is a non-jury trial, and the
                  defendant demands a jury. The plaintiff's Rule 9(h) designation
                  reigns supreme, and will operate to deny the defendant a right
                  to jury trial he might otherwise have had.

          Armatur, supra, at 406, n. 4 [emphasis added].

          The cases demonstrate that even where there is a cross-claim or a counterclaim, the

  Plaintiff’s original designation of the case as an admiralty action filed under Rule 9(h) will “rule

  the roost” and prevent any jury from being empanelled for any reason in the litigation. Jefferson

  Insurance Company v. Maine Offshore Boats, 2001 A.M.C. 2171 (D.Me.2001), Clarendon

  Insurance Co. v. Fernandez, 1999 A.M.C. 2885 (D.P.R.1999).

          There have been recent decisions issued by federal district courts affirming in the strongest

  language this insistence upon the marine insurance company’s right to a full and complete non-

  jury adjudication of its Rule 9(h) action for declaratory judgment, even in the event of the assertion

  of a counterclaim alleging state law causes of action, such as bad faith. This was stated by Judge

  Bucklew of the United States District Court for the Middle District of Florida in the case of Great

  Lakes Reinsurance (UK) plc v. Masters, 2008 A.M.C. 1045 (M.D.Fla.2008), where the Court ruled

  that “Masters is not entitled to a jury trial on his counterclaim. Instead, when a plaintiff elects to

  pursue a non-jury admiralty action pursuant to Rule 9(h), a counterclaiming defendant is not

  entitled to a jury trial.” Id., at 1046.

                                                      4
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 5 of 7




         See also, Federal Insurance Co. v. PGG Realty, 2007 A.M.C. 1125 (S.D.N.Y.2007); ING

  Groep NV v. Stegall, 2004 A.M.C. 2992 (D.Colo.2004); Windsor Mount Joy Mutual Insurance

  Co. v. Johnson, 2003 A.M.C. 2174, 264 F.Supp.2d 158 (D.N.J.2003); Reliance National Insurance

  Company (Europe) Ltd. v. Hanover, 2003 A.M.C. 715 (D.Mass.2003).

         Recently, the United States Court of Appeals for the Eleventh Circuit affirmed, in the

  strongest possible terms, that the plaintiff’s invocation of admiralty jurisdiction and the plaintiff’s

  decision to proceed pursuant to FRCP 9(h) entitled the plaintiff to elect for a bench trial. St. Paul

  Fire & Marine Ins. Co. v. Lago Canyon, 561 F.3d 1181 (11th Cir. 2009). In the Lago Canyon

  case, just as in the matter before the bar of this Court, the marine insurer commenced its declaratory

  judgment action in the federal district court pursuant to admiralty jurisdiction only and per the

  express terms of Rule 9(h) of the Federal Rules of Civil Procedure. Id, at 1183. The unhappy

  insured responded with an answer and a counterclaim, even alleging another basis for federal

  jurisdiction and demanding a jury trial. Id, at 1184-1185. The demand for a jury was denied and

  the appeal to the Eleventh Circuit resulted in the definitive ruling holding that there can be no jury

  on any aspect of the litigation where, as in the matter before the bar of this Court, the plaintiff

  marine insurer has denominated the action as an admiralty action under Rule 9(h). Id, at 1189.

  The Eleventh Circuit stated simply that “there is no Seventh Amendment right to a jury trial on

  maritime claims.” Id., at 1188.

         Just last year, considering a declaratory judgment action just like the present one, the

  Southern District of Florida held that “[the marine insurer] has only proceeded by way of Rule

  9(h) in its complaint, and so [the insured] is not entitled to a jury trial.” National Union Fire

  Insurance Company of Pittsburgh, P.A. v. Vinardell Power Systems, Inc., 2019 WL 1440383, p.

  4. (S.D.Fla.2019).



                                                      5
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 6 of 7




           In the instant matter, the Defendants have asserted a demand for a jury trial. DE#8.

  However, the caselaw cited above makes clear that the Seventh Amendment’s right to a jury trial

  does not apply to suits in which admiralty is the basis for the federal court’s jurisdiction, as it is in

  the present case.

           WHEREFORE, Plaintiff prays that the Court will enter its Order striking the Defendants’

  demands for a jury, and setting this case for a non-jury trial, along with all such other and further

  relief as the Court may deem proper in the premises.



  Dated:          April 30, 2020
                  Fort Lauderdale, Florida

                                                  GOLDMAN & HELLMAN
                                                  Attorneys forPlaintiff
                                                  8751 W. Broward Boulevard
                                                  Suite 404
                                                  Fort Lauderdale, Florida 33324
                                                  Tel (954) 356-0460
                                                  Fax (954) 832-0878
                                                  Email steven@goldmanandhellman.com

                                                  By:       /s/ Steven E. Goldman
                                                            STEVEN E. GOLDMAN, ESQ.
                                                            FLA. BAR NO. 345210




                                                        6
Case 0:20-cv-60133-WPD Document 22 Entered on FLSD Docket 04/30/2020 Page 7 of 7




                              CERTIFICATE OF COMPLIANCE

         I HEREBY CERTIFY that, in compliance with Local Rule 7.1(a)(3), Michael I. Goldman,
  Esq., partner in the law firm of Goldman & Hellman, conferred with counsel for Defendant
  RENTEL BOAT CORP. regarding there relief sought here. Counsel for Defendant RENTAL
  BOAT CORP. represented that Defendant RENTAL BOAT CORP. opposes the relief sought here.

                                              GOLDMAN & HELLMAN
                                              Attorneys for Plaintiff
                                              8751 W. Broward Boulevard
                                              Suite 404
                                              Fort Lauderdale, Florida 33324
                                              Tel (954) 356-0460
                                              Fax (954) 832-0878
                                              Email steven@goldmanandhellman.com

                                              By:       /s/ Steven E. Goldman
                                                        STEVEN E. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 345210




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 30, 2020 I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system which will send an electronic Notice of Filing to all
  counsel of record.

                                              GOLDMAN & HELLMAN
                                              Attorneys for Plaintiff
                                              8751 W. Broward Boulevard
                                              Suite 404
                                              Fort Lauderdale, Florida 33324
                                              Tel (954) 356-0460
                                              Fax (954) 832-0878
                                              Email steven@goldmanandhellman.com

                                              By:       /s/ Steven E. Goldman
                                                        STEVEN E. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 345210




                                                    7
